—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered September 24, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Brill, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence, statements made by him to law enforcement authorities, and identification testimony.
Ordered that the judgment is affirmed.
We are not persuaded by the defendant’s contention that the hearing court should have suppressed physical evidence, statements made to the police, and identification testimony.
The hearing record contains sufficient evidence to support a finding of probable cause. The arresting officer had reasonable cause to believe that the defendant had committed a crime (see, People v Bigelow, 66 NY2d 417, 422-423; see also, People v Jimenez, 187 AD2d-610). There is no merit to the defendant’s contention that the record is devoid of sufficient evidence to es*337tablish the citizen informant’s basis of knowledge (cf., People v Elwell, 50 NY2d 231, 236-242). Rosenblatt, J. P., Ritter, Copertino and McGinity, JJ., concur.